DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Yamazaki et al. (JP 2014-104788 A, of record, citations refer to the machine translation, of record).  While Yamazaki et al. performs a correction process of the pitch angle of the headlight, based upon the rolling angle, the objective of Yamazaki et al. is to continuously correct the pitch angle, based on changes in the rolling angle (Paragraphs 41 and 48-60).  In contrast, the invention claims a correction for a different problem, which is to correct the headlight angle for a loading of the car (such as with baggage) during stop of the vehicle that changes the pitch and roll angle of the vehicle (Paragraph 10, 64, 79).  Therefore, the correction process of the claims is only performed when the pitch angle is changed during stop of the vehicle, which is when baggage would be added to or removed from the vehicle.  Therefore, since Yamazaki et al. is continuously performing the correction and therefore not concerned with only performing the correction when the pitch angle is changed during stop of the vehicle, Yamazaki et al. does not teach or suggest all the limitations of claims 1-6.
Applicant’s IDS 7/22/2021 includes Mingjun. “Research on Headlamp Rotation Angle Control Methods…”  While Mingjun discusses making a rotational angle .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.Y.H/Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875